Case 2:19-cv-00865-KJD-GWF Document 1-2 Filed 05/21/19 Page 1 of 14

Exhibit B

Plaintiffs Complaint
 

Corporate Creations Network Inc.

Case 2:19-cv-00865-KJD-GWF Document 1-2 Filed 05/21/19 Page 2 of 14
mi CORPORATE CREATIONS*
ee 3 Registered Agent ° Director « Incorporation
11380 Prosperity Farms Road #221E, Palm Beach Gardens, FL 33410
Sixt Rent A Car, LLC 04/10/2019

Legal Dept
Sixt Rent A Car, LLC
1501 NW 49th St

Fort Lauderdale FL 33309

SERVICE OF PROCESS NOTICE

The following is a courtesy summary of the enclosed document(s). ALL Information should be verified by you.

Item: 2019-32

Note: Any questions regarding the substance of the matter described below, including the status or how to
respond, should be directed to the contact set forth in line 12 below or to the court or government agency where
the matter is being heard. IMPORTANT: All changes or updates to the SOP contact individuals or their contact
information must be submitted in writing to SOPcontact@corpcreations.com. Any changes will become effective
upon written confirmation of Corporate Creations.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1. Client Entity: Sixt Rent A Car, LLC
2. Title of Action: John Stinson, an individual; Duniesky Velazquez - Escobedo vs. Doe Driver I-V, et al.
3. Document(s) Served: Summons
Complaint
4, Court/Agency: Clark County District Court
5. State Served: Nevada
6. Case Number: A-19-792216-C
7. Case Type: Negligence / Injuries
8, Method of Service: Hand Delivered
9, Date Received: Tuesday 4/9/2019
10. Date To Client: Wednesday 4/10/2019
41, # Days When Answer Due: 20 CAUTION: Client is solely responsible for verifying the accuracy of the estimated Answer Due Date, To avoid missing a crucial
A D Date: deadline, we recommend immediately confirming in writing with opposing counsel that the date of the service in their records matches
nswer Due Date: 04/29/2019 the Date Received.
12, SOP Sender: Kimball J. Jones, Esq.
(Name, City, State, and Phone Number) Las Vegas, NV
702-333-1111
13. Shipped To Client By: Regular Mall and Email with PDF Link
14. Tracking Number:
15. Handled By: 291
16. Notes; None.
NOTE: This notice and the information above is provided for general informational purposes only and should not be considered a legal opinion. The
client and their legal counsel are solely responsible for reviewing the service of process and verifying the accuracy of all information. At Corporate
Creations, we take pride in developing systems that effectively manage risk so our clients feel comfortable with the reliability of our service. We always
deliver service of process so our clients avoid the risk of a default judgment. As registered agent, our role is to receive and forward service of process, To
decrease risk for our clients, it is not our role to determine the merits of whether service of process is valid and effective. It is the role of legal counsel to
assess whether service of process is invalid or defective. Registered agent services are provided by Corporate Creations Network Inc.

 

 

11380 Prosperity Farms Road #221E, Palm Beach Gardens, FL 33410 Tel: (661) 694-8107

Fax: (561) 694-1639
www.CorporateCreations.com
ee

- WwW WN

oOo © NT DN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cv-00865-KJD-GWF Document 1-2 Filed 05
4/2/2019 9:06 PM (21/19 Page 3 of 14

SUMM

KIMBALL J. JONES, ESQ.
Nevada Bar No.: 12982
JACOB G. LEAVITT, ESQ.
Nevada Bar No.: 12608
BIGHORN LAW

716 South Jones Blvd.

Las Vegas, NV 89107
Telephone: (702) 333-1111

Jacob@BighornLaw.com
Attorneys for Plaintiff

DISTRICT COURT
CLARK COUNTY, NEVADA

JOHN STINSON, an individual; DUNIESKY GASRNO: A-19-792216-C
VELAZQUEZ-ESCOBEDO, an individual, DEPT.NO: Department 31

Plaintiffs,
V.

DOE DRIVER I-V, an individual; SIXT RENT A
CAR, LLC, a foreign limited liability company;
DOE DRIVER II-V; ROE EMPLOYERS X-V;
DOE OWNER I-V; and ROE CORPORATIONS
XI-XV, inclusive, jointly and severally,

 

Defendants.
SUMMONS

NOTICE! YOU HAVE BEEN SUED. THE COURT MAY DECIDE AGAINST YOU
WITHOUT YOU BEING HEARD UNLESS YOU RESPOND WITHIN 20 DAYS. READ
THE INFORMATION BELOW.

TO THE DEFENDANT. A Civil Complaint has been filed by the plaintiff(s) against you for the
relief set forth in the Complaint.

SIXT RENT A CAR, LLC

1, If you intend to defend this lawsuit, within 20 days after this Summons is served on

you exclusive of the date of service, you must do the following:

Page 1

 
DO wm ND A FP W NY

NN NY KN NY NY NY NY N Se YFP Ff FP FF FTF |B H ms
Oo tT A WwW B&B HH &§ oO Bo Own DH FF YW N

 

 

Case 2:19-cv-00865-KJD-GWF Document 1-2 Filed 05/21/19 Page 4 of 14

a. File with the Clerk of this Court, whose address is shown below, a formal
written response to the Complaint in accordance with the rules of the Court.
b, Serve a copy of your response upon the attorney whose name and address

is shown below.
ps Unless you respond, your default will be entered upon application of the plaintiff(s)
and this Court may enter a judgment against you for the relief demanded in the Complaint, which
could result in the taking of money or property or other relief requested in the Complaint
3, If you intend to seek the advice of an attorney in this matter, you should do so
promptly so that your response may be filed on time.

Issued at the direction of:
STEVEN D. GRIERSON

 

 

BIGHORN LAW CLERK OF COURT
we Wa
Lo
By:___/s/ Jacob G. Leavitt By: 44 bet hierdie ——
KIMBALL JONES, ESQ. Deputy Clerk /
Nevada Bar No.: 12982 County Courthouse 4/3/2019
JACOB G, LEAVITT, ESQ. 200 Lewis Avenue
Nevada Bar No.: 12608 Las Vegas, Nevada 89101
716 S, Jones Blvd. Marie Kramer

Las Vegas, Nevada 89107
702-333-1111
Attorneys for Plaintiff

Page 2

 
ao NT NN

\o

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cv-00865-KJD-GWF Document 1-2 Filed 05/21/19 Page 5 of 14

Electronically Filed
4/2/2019 9:06 PM
Steven D. Grierson

em OF THE Et

COMP
KIMBALL J. JONES, ESQ.
Nevada Bar No.: 12982

JACOB G. LEAVITT, ESQ. CASE NO: A-19-792216+-C
Nevada Bar No.: 12608 Department 81
BIGHORN LAW

716 8S. Jones Blvd.

Las Vegas, Nevada 89107
Phone: (702) 333-1111
Fax: (702) 507-0092

Email: jacob@bighornlaw.com
Attorneys for Plaintiffs

DISTRICT COURT
CLARK COUNTY, NEVADA

JOHN STINSON, an_ individual; DUNIESKY| CASE NO:
VELAZQUEZ-ESCOBEDO, an individual, DEPT. NO:

Plaintiffs,
v. COMPLAINT

DOE DRIVER I-V, an individual; SIXT RENT A
CAR, LLC, a foreign limited liability company; DOE
DRIVER JI-V; ROE EMPLOYERS X-V; DOE
OWNER J-V; and ROE CORPORATIONS XI-XV,
inclusive, jointly and severally,

 

Defendants.

COME NOW, Plaintiffs, JOHN STINSON, an individual, and DUNIESKY VELAZQUEZ-
ESCOBEDO, an individual, by and through their counsel, KIMBALL J. JONES, ESQ., and JACOB G.
LEAVITT, ESQ., of BIGHORN LAW, and for their causes of action against Defendants, and each of
them, allege as follows:

1, That PLAINTIFF JOHN L. STINSON (hereinafter referred to as “PLAINTIFF STINSON”) was
at all times relevant to this action a resident of the County of Clark, State of Nevada.
Be That PLAINTIFF DUNIESKY VELAZQUEZ-ESCOBEDO (hereinafter referred to as

“PLAINTIFF VELAZQUEZ”) was at all times relevant to this action a resident of the County of

Clark, State of Nevada.

Page | of 9

 
mo Co IN DD NH

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cv-00865-KJD-GWF Document 1-2 Filed 05/21/19 Page 6 of 14

Upon information and belief, at all times relevant to this action, DEFENDANT DOE DRIVER I-
V and/or DOE OWNER II-V, are and/or were operating/driving a 2016 Mercedes-Benz CLA on
the roads and highways of County of Clark, State of Nevada, is believed to be resident of Clark
County.

Upon information and belief, that at all times relevant to this action DEFENDANT SIXT RENT
A CAR, LLC (hereinafter “SIXT RENT A CAR”) and/or DOE OWNER I-V, was and is a
business entity and/or an individual who was the owner or co-owner of the said 2016 Mercedes-
Benz driven by and/or DOE DRIVER I and/or DOE DRIVER II-V, at the time of the subject
collision.

Upon information and belief, at all times relevant to this action, DEFENDANT DOE DRIVER I
and/or DOE DRIVER II-V, was and is a resident(s) of Clark County, Nevada and/or was
operating/driving the said 2016 Mercedes-Benz upon the roads and highways of the County of
Clark, State of Nevada, at the time of the subject collision.

Upon information and belief, at all times relevant to this action, DEFENDANT DOE OWNER I-
V, is and was a resident of the County of Clark, State of Nevada and/or was or is the owner of the
subject 2016 Mercedes-Benz involved in the subject collision.

Upon information and belief, at all times mentioned herein, and/or DEFENDANT DOE DRIVER
I and/or DEFENDANT DOE DRIVER II-V was the driver of the vehicle owned by
DEFENDANT SIXT RENT A CAR and/or DEFENDANT DOE OWNER I-V and was acting in
the course and scope of his/her employment with ROE EMPLOYERS I-X at the time of the
subject collision.

Upon information and belief, at all times relevant to this action, DOE DRIVER I-V, was and is a
resident of Clark County, Nevada and/or was the driver of the subject 2016 Mercedes-Benz being
operating on the roads and highways of the County of Clark, State of Nevada, and was
driving/operating the subject automobile involved in the subject automobile collision.

On or about April 6, 2017, PLAINTIFF STINSON, was involved in a collision with an adverse
driver, and PLAINTIFF VELAZQUEZ was his negligent-free passenger. The negligence of this

Page 2 of 9

 
aA

ao nN TON MN

a> Oo

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

10.

11.

12.

13,

14,

Case 2:19-cv-00865-KJD-GWF Document 1-2 Filed 05/21/19 Page 7 of 14

adverse driver was the sole and proximate cause of the said automobile vs. automobile collision.
Asa result of the subject collision, PLAINTIFFS suffered debilitating and serious injuries, with
each incurring in excess of Fifteen Thousand Dollars ($15,000.00) in past medical special
damages,

The true names and capacities, whether individual, corporate, partnership, associate or otherwise,
of Defendants, DOES I through V and ROES I through V, are unknown to PLAINTIFFS, who
therefore sue said Defendants by such fictitious names. PLAINTIFFS are informed and believe
and thereon allege that each of the Defendants designated herein as DOE and ROE are responsible
in some manner for the events and happenings referred to and caused damages proximately to
PLAINTIFFS, as herein alleged, and that PLAINTIFFS will seek leave of this Court to amend
this Complaint to insert the true names and capacities of all DOES I through V and all ROES [|

through V, when the same have been ascertained, and to join such Defendants in this action.

FIRST CAUSE OF ACTION

(Negligence as to Defendants DOE DRIVER I,

DOE DRIVER I-V and/or DOE OWNER I-V)
PLAINTIFFS incorporate by this reference all of the allegations of paragraphs 1 through 10,
hereinabove, as though completely set forth herein.
On April 6, 2017, PLAINTIFF STINSON was operating his 2013 Nissan Leaf and was stopped
Eastbound Sahara Avenue, waiting at a red signal at Sahara’s intersection with Joe W. Brown,
when suddenly and without notice, DOE DRIVER | and/or DOE DRIVER II, operating a 2016
Mercedes-Benz, owned by DEFENDANT SIXT RENT A CAR and/or DEFENDANT DOE
OWNER I-V, negligently operated the vehicle when he rear-ended PLAINTIFFS’ vehicle,
directly and proximately causing PLAINTIFFS injuries and damages, as more fully set forth
hereinabove and below.
That, following said collision, DOE DRIVER I and/or DOE DRIVER II-V, and non-party
passenger MICHELLE MARIE PORTILLO fled the scene of the accident on foot,
Based upon information and belief, MICHELLE MARIE PORTILLO was shortly thereafter

located and questioned for fleeing the scene of the subject accident.

Page 3 of 9

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

15.

16,

Case 2:19-cv-00865-KJD-GWF Document 1-2 Filed 05/21/19 Page 8 of 14

At the time of the subject rear-end collision herein complained of, and immediately prior thereto,
DEFENDANT DOE DRIVER I and/or DOE DRIVER II-V, in breaching a duty owed to
PLAINTIFFS, was negligent and careless, inter alia, in the following particulars:

A. In failing to keep the 2016 Mercedes-Benz under proper control;

B. In operating said 2016 Mercedes-Benz without due caution for the rights of PLAINTIFFS,
and each of them;

In failing to keep a proper lookout;

In failing to use due care in the operation of said 2016 Mercedes-Benz,

In operating a motor vehicle under the influence;

In failing to keep the subject under proper control;

In violating NRS 484C.110;

mo mA Mm oO

In failing to stop and render aid to PLAINTIFFS;

—

Negligent Entrustment,

de Vicarious liability through the operation of NRS 41.400;

K, Vicarious liability through the operation of NRS 41.440;

L. Respondeat Superior; and

M. That DEFENDANTS DOE DRIVER I and/or DOE DRIVER II-V, and/or DEFENDANTS
SIXT RENT A CAR and/or DOE OWNER I-V, and each of them, violated certain state and local
statutes, rules, regulations, codes and ordinances, and PLAINTIFFS will pray leave of Court to
insert the exact citations at the time of trial.

By reason of the premises, and as a direct and proximate result of the aforesaid negligence and
carelessness of DEFENDANTS, and each of them, PLAINTIFFS suffered physical injuries and
were otherwise injured in and about their neck, back, legs, arms, organs, and systems, and were
otherwise injured and caused to suffer great pain of body and mind, and all or some of the same
is chronic and may be permanent and disabling, all to PLAINTIFFS’ individual/respective
damage in an amount not yet fully ascertained but nevertheless in excess of Fifteen Thousand

Dollars ($15,000.00).

Page 4 of 9

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cv-00865-KJD-GWF Document 1-2 Filed 05/21/19 Page 9 of 14

17, By reason of the premises, and as a direct and proximate result of the aforesaid negligence and
carelessness of the said DEFENDANTS, and each of them, PLAINTIFFS have been caused to
expend monies for medical and miscellaneous expenses, and will in the future be caused to expend
additional monies for medical expenses and miscellaneous expenses incidental thereto, in a sum
not yet presently ascertainable, and leave of Court will be requested to include said additional
damages when the same have been fully determined.

18. Prior to the injuries complained of herein, PLAINTIFFS were able-bodied, capable of being
gainfully employed and capable of engaging in all other activities for which PLAINTIFFS were
otherwise suited. By reason of the premises, and as a direct and proximate result of the negligence
of the said DEFENDANTS, and each of them, PLAINTIFFS were caused to be disabled and
limited and restricted in their respective occupations and activities, which caused PLAINTIFFS
a loss of wages in an unascertainable amount as of this time, and/or diminution of PLAINTIFFS
earning capacity(ies) and future loss of wages, all to their individual and/or respective damage in
a sum not yet presently ascertainable, the allegations of which PLAINTIFFS pray leave of Court
to insert herein when the same shall be fully determined.

19. PLAINTIFFS have been required to retain the law firm of BIGHORN LAW to prosecute this

action, and is entitled to recover their attorneys’ fees, case costs and prejudgment interest.

SECOND CAUSE OF ACTION
(Negligent Entrustment as to DEFENDANT SIXT RENT A CAR and/or DOE OWNER I-V)

20. PLAINTIFFS incorporate by this reference all of the allegations of paragraphs 1 through 19,
hereinabove, as though completely set forth herein.

21. That at the time of the accident herein complained of, and immediately prior thereto,
DEFENDANTS SIXT RENT A CAR and/or DOE OWNER I-V, was the registered owner of the
said 2016 Mercedes-Benz being driven by DEFENDANT DOE DRIVER I and/or DEFENDANT
DOE DRIVER II-V.

22. That at the time of the incident herein complained of, and immediately prior thereto,

DEFENDANTS SIXT RENT A CAR and/or DOE OWNER I-V, permitted, express or implied,

Page 5 of 9

 
BR

YN nA WN

10
ll
12
13
14
15
16
17
18
19
20
21
22.
23
24
25
26
at
28

 

 

es

24,

253

26.

27.

Case 2:19-cv-00865-KJD-GWF Document 1-2 Filed 05/21/19 Page 10 of 14

DEFENDANT DOE DRIVER I and/or DOE DRIVER II-V, to drive and operate the said 2016
Mercedes-Benz.

That as a result of the express or implied permission stated herein, DEFENDANT SIXT RENT
A CAR and/or DEFENDANT DOE OWNER I-V, is jointly and severally liable for any damages
proximately resulting from the negligent actions and conduct of said DEFENDANTS, and each
or all of them, as alleged within this Complaint.

That upon information and belief, DEFENDANT SIXT RENT A CAR and/or DEFENDANT
DOE OWNER I-V, knew or should have known, that DEFENDANT DOE DRIVER and/or
DEFENDANT DOE DRIVER II-V, was an inexperienced or incompetent or irresponsible driver,
yet still entrusted the said 2016 Mercedes-Benz to DEFENDANT DOE DRIVER I and/or
DEFENDANT DOE DRIVER II-V.

By reason of the premises, and as a direct and proximate result of the aforesaid negligence and
carelessness of said DEFENDANTS, and each or all of them, PLAINTIFFS suffered physical
injuries and were otherwise injured in and about their neck, back, legs, arms, organs, and systems,
and were otherwise injured and caused to suffer great pain of body and mind, and all or some of
the same is chronic and may be permanent and disabling, all to PLAINTIFFS’ individual damage
in an amount not yet fully ascertained but nevertheless in excess of Fifteen Thousand Dollars
($15,000.00).

By reason of the premises, and as a direct and proximate result of the aforesaid negligence and
carelessness of the DEFENDANTS, and each or all of them, PLAINTIFFS have been caused to
expend monies for medical and miscellaneous expenses, and will in the future be caused to expend
additional monies for medical expenses and miscellaneous expenses incidental thereto, in a sum
not yet presently ascertainable, and leave of Court will be requested to include said additional
damages when the same have been fully determined.

Prior to the injuries complained of herein, PLAINTIFFS were adults, capable of being gainfully
employed and capable of engaging in various activities for which PLAINTIFFS were otherwise

suited. By reason of the premises, and as a direct and proximate result of the negligence of the

Page 6 of 9

 
un SB WW N

sa DD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

28,

20

30.

31,

32.

33.

Case 2:19-cv-00865-KJD-GWF Document 1-2 Filed 05/21/19 Page 11 of 14

said DEFENDANTS, and each or all of them, PLAINTIFFS were caused to be disabled and
limited and restricted in their occupations and activities, which caused PLAINTIFFS a loss of
wages in an unascertainable amount as of this time, and/or diminution of PLAINTIFFS’ earning
capacity and future loss of wages, all to their respective damage in a sum not yet presently
ascertainable, the allegations of which PLAINTIFFS pray leave of Court to insert herein when
the same shall be fully determined.

PLAINTIFES have been required to retain the law firm of BIGHORN LAW to prosecute this

action, and are entitled to recover their attorneys’ fees, case costs and prejudgment interest,

THIRD CAUSE OF ACTION
(Gross Negligence as to DOE DRIVER I
and/or DOE DRIVER II-V)
PLAINTIFFS incorporate by this reference all of the allegations of paragraphs 1 through 28,
hereinabove, as though completely set forth herein.
PLAINTIEFS are informed and believe and, based thereon allege, that DEFENDANT DOE
DRIVER I and/or DOE DRIVER II-V owed PLAINTIFFS the duty of reasonable care, as set
forth above.
Upon information and belief, at all times relevant to this action, DEFENDANT DOE DRIVER I
and/or DEFENDANT DOE DRIVER II-V, intentionally, maliciously, willfully, oppressively,
deliberately, in gross negligence and with a conscious disregard for the rights and/or safety of
others, caused serious injuries to the PLAINTIFFS herein.
Upon information and belief, DEFENDANT DOE DRIVER I and/or DEFENDNAT DOE
DRIVER II-V, intentionally, maliciously, willfully, oppressively, deliberately, in gross
negligence and with a conscious disregard for the rights and/or safety of others, disregarded the
safety of others, and more particularly to the PLAINTIFFS herein, by operating a motor vehicle
while under the influence of intoxicating liquor and/or a controlled substance and fleeing the
scene of an accident without stopping, exchanging requisite information and rendering aid.
As a direct and proximate result of the gross negligence, malice and carelessness of

DEFENDANT DOE DRIVER I and/or DEFENDANT DOE DRIVER II-V, PLAINTIFFS were

Page 7 of 9

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cv-00865-KJD-GWF Document 1-2 Filed 05/21/19 Page 12 of 14

seriously injured and caused to suffer great pain of body and mind, all or some of which may be

permanent and disabling in nature, entitling PLAINTIFFS to recover punitive and exemplary

damages in an amount not presently ascertained but nevertheless in excess of Fifteen Thousand

Dollars ($15,000.00).

34. As further and direct and proximate result of the malicious, intentional, willful, oppressive
deliberate, gross negligence and conscious disregard of the rights and safety of others,
PLAINTIFFS incurred expenses for medical care, treatment and expenses incidental therein, and |
they may be required in the future to incur expenses for medical care and treatment.

35, Punitive and exemplary damages are appropriate as a means of punishing DEFENDANT DOE
DRIVER I and/or DEFENDANT DOE DRIVER II-V, and as a means of deterring others,
including DEFENDANT DOE DRIVER I and/or DOE DRIVER II-V from engaging in such
behavior.

36. PLAINTIFFS have been required to retain BIGHORN LAW to prosecute this action, and are
entitled to recover their attorneys’ fees, case costs and prejudgment interest.

PRAYER FOR RELIEF INDIVIDUAL TO EACH PLAINTIFF

1. General damages in an amount in excess of Fifteen Thousand Dollars ($15,000.00);

2. Special damages for said Plaintiffs’ medical and miscellaneous expenses as of this date, plus
future medical expenses and the miscellaneous expenses incidental thereto in a presently unascertainable
amount;

3. Special damages for lost wages in a presently unascertainable amount, and/or diminution of
the earning capacity of said Plaintiffs, plus possible future loss of earnings and/or diminution of said
Plaintiffs’ earning capacity in a presently unascertainable amount;

4. Punitive and exemplary damages for said Plaintiffs in an amount in excess of Fifteen Thousand
Dollars ($15,000.00);

5. Costs of this suit;

6. Attorneys’ fees; and
Hil

Page 8 of 9

 
ao nN DD

\o

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cv-00865-KJD-GWF Document 1-2 Filed 05/21/19 Page 13 of 14

7. For such other and further relief as to the Court may seem just and proper in the premises.

DATED this 2nd day of April, 2019.
BIGHORN LAW

By: _/s/_ Jacob G. Leavitt, Esq.
KIMBALL J. JONES, ESQ.
Nevada Bar NO,:12982
JACOB G. LEAVITT, ESQ.
Nevada Bar No.: 12608
716 South Jones Boulevard
Las Vegas, Nevada 89107
Attorneys for Plaintiffs

Page 9 of 9

 
Case 2:19-cv-00865-KJD-GWF Document 1-2 Filed 05/21/19 Page 14 of 14

APR 09 2019
